Citation Nr: 0816234	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-26 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for diabetes mellitus, 
type II associated with herbicide exposure.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to December 
1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO decision, which 
denied claims for service connection for PTSD, a heart 
condition, a back condition, diabetes mellitus, type II 
associated with herbicide exposure, and hypertension.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The Board notes that, at the June 2007 hearing, the veteran 
stated that he wished to withdraw his claim for entitlement 
to service connection for hypertension.  This transcript is 
accepted as a withdrawal of the veteran's substantive appeal 
for entitlement to service connection for hypertension.  See 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a 
statement made during a personal hearing, when later reduced 
to writing in a transcript, constitutes a notice of 
disagreement within the meaning of 38 U.S.C. § 7105(b)).  
Accordingly, the Board does not have jurisdiction to review 
the appeal of this issue, and it is dismissed.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The issues of entitlement to service connection for PTSD, a 
heart condition, and a back condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent medical evidence of record does not establish 
that the veteran has a current diagnosis of diabetes 
mellitus, type II that is etiologically related to a disease, 
injury, or event in service, to include exposure to 
herbicides or agent orange.


CONCLUSION OF LAW

Diabetes mellitus, type II was not incurred in or aggravated 
by service, nor may diabetes mellitus, type II be presumed to 
have been incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110, 1112, 1116, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection 
for diabetes mellitus, type II, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A VCAA letter dated in November 2004 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
diabetes mellitus, type II, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant private and naval hospital records are in the file.  
All records identified by the veteran as relating to this 
claim have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

In regards to the veteran's claim of service connection, the 
Board notes that the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case 
for diabetes mellitus, type II because there is no competent 
evidence of a current disability, and no lay evidence of 
recurring symptoms of the disability.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include diabetes mellitus, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

The veteran has contended that he has diabetes mellitus, type 
II as a result of in-service exposure to herbicides.  See 
notice of disagreement, February 2006.  Specifically, the 
veteran alleges that, while serving on the USS Repose, his 
duties included hauling equipment and supplies from Danang 
Air Base in Vietnam to his ship.  See veteran's statement, 
December 2005.  He also alleged that he was required to go on 
shore to help transport wounded and dead soldiers onto the 
ship.  Id.     

As an initial matter, the Board notes that a review of the 
veteran's service medical records reflects no complaints, 
treatment, or diagnoses of diabetes mellitus, type II.  

In support of his claim, the veteran has submitted treatment 
records from the Naval Hospital in Jacksonville, Florida.  
These treatment records reflect the veteran's glucose levels, 
as well as other laboratory results, from January 2005 to 
June 2005.  The Board also notes that a private treatment 
record from August 2004 indicated that the veteran had 
hyperglycemia and may have undiagnosed diabetes mellitus.  
See Kapi'olani Medical Center treatment record, August 2004.  
The claims folder, however, contains no subsequent diagnosis 
of diabetes mellitus.   

VA awards service connection for "disabilities."  See, e.g., 
38 U.S.C.A. § 1110 (West 2002).  The term "disability," as 
contemplated by VA regulation, contemplates impairment of 
earning capacity.  See 38 C.F.R. § 4.1 (2007); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Here, the veteran points 
to elevated glucose levels, which he believes establish the 
presence of diabetes mellitus.  See Jacksonville, Florida 
Naval Hospital treatment records, January 2005 to June 2005.

However, as mentioned above, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
to include interpreting the results of laboratory findings.  
Thus, his statements regarding diagnosis are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Furthermore, there is nothing in law or fact to suggest that 
elevated glucose, in and of itself, diminishes earning 
capacity in any way.  The veteran has never been diagnosed 
with diabetes mellitus.  Accordingly, elevated glucose cannot 
properly be considered a "disability" for purposes of VA 
benefits.  Cf.  Schedule for Rating Disabilities; Endocrine 
System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 
1996) (indicating that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are laboratory 
results and are not, in and of themselves, disabilities).  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As the competent medical evidence of record does not 
show the veteran to have a current diagnosis of diabetes 
mellitus, type II, and elevated glucose levels are not deemed 
to be a disability according to VA standards, there may be no 
service connection for this claimed disability on either a 
direct or a presumptive basis.

The Board acknowledges the veteran's contentions that he went 
ashore in Vietnam when he was stationed on the USS Repose.  
However, even assuming that he did go ashore, without a 
current diagnosis of diabetes mellitus, type II, service 
connection cannot be granted.  Therefore, the Board need not 
attempt to verify the veteran's reports of his presence in 
Vietnam or his possible exposure to herbicides at this time.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for diabetes mellitus, type II must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); see generally 
Gilbert, supra.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II associated with herbicide exposure is denied.






REMAND

The veteran has also contended that he has PTSD, a heart 
condition, and a back condition as the result of his active 
duty.  See Claim, November 2004.  After a thorough review of 
the veteran's claims folder, the Board has determined that 
these issues must be remanded in order to afford the veteran 
appropriate VA examinations.

In regards to the veteran's claim for service connection for 
PTSD, the veteran has reported that, while serving on a 
hospital ship, the USS Repose (AH-16), from March 1968 to 
August 1969, he helped receive wounded soldiers and dead 
bodies, heard soldiers screaming in pain, saw a female 
soldier who had her leg blown off, and experienced mortar 
attacks while picking up supplies for the ship on Danang Air 
Base in Vietnam.  See veteran's statement, undated.

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the Court reversed the Board's denial of a claim 
for service connection for PTSD on the basis of an 
unconfirmed in-service stressor, where the claimant in that 
case had submitted evidence that his unit was subjected to 
rocket attacks.  The Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the veteran's own personal involvement, is not necessary. 
 See also, Suozzi v. Brown, 10 Vet. App. 307 (1997). 

Applying this holding to the instant case, the Board notes 
that the veteran's personnel records support his assertions 
that he served on a hospital ship for some length of time.  
As such, even though his military occupational specialty was 
not medical in nature, the Board finds the veteran's report 
of helping to receive wounded soldiers and dead bodies are 
corroborated by service personnel records placing him aboard 
that ship.  See Pentecost, supra.

The Board notes that the claims folder contains a diagnosis 
of PTSD assigned by the veteran's private physician.  See 
Timuquana Medical Clinic treatment record, December 2004.  
This private physician stated that the veteran complains of 
nightmares and "weird dreams about his war experience during 
[the ]Vietnam war."  Id.    However, it is unclear from the 
evidence of record whether or not the veteran has been 
diagnosed with PTSD based on the full criteria of the 
disability according to the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV).  Therefore, the veteran must 
be scheduled for a VA examination to determine whether or not 
he has PTSD as a result of his active duty service, in 
accordance with the criteria as set forth in the DSM-IV.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

In regards to the veteran's claim for a back condition, the 
Board notes that the veteran's service medical records 
reflect that he sought treatment for his back during active 
duty.  In April 1980, February 1981, and August 1985, the 
veteran was treated for complaints of back pain.  The 
veteran's post-service medical records also indicate that the 
veteran has sought treatment for back pain.  A November 2004 
medical record from the Naval Hospital in Jacksonville, 
Florida reflected that the veteran claimed to have occasional 
upper back pain lasting 10 days.  The Board finds that the 
medical evidence of record is inadequate for the purpose of 
determining the nature and etiology of the veteran's back 
pain.  Therefore, this issue must be remanded in order to 
schedule the veteran for a VA examination to determine 
whether or not the veteran has a current back disability of 
any kind and, if so, whether this back condition was incurred 
in or aggravated by his active duty service.  Colvin, supra.

In regards to the veteran's claim for a heart condition, the 
Board acknowledges that the veteran was noted as having a 
heart murmur and an enlarged aorta during his active duty 
service.  See service medical records, March 1979 and June 
1980.  In August 2004, the veteran was reported as having 
dilated cardiomyopathy with severe left ventricle impairment.  
See Kapi'olani Medical Center treatment record, August 2004.  
The claims folder contains no opinions regarding the etiology 
of any current heart condition.  Therefore, this issue as 
well must be remanded in order to schedule the veteran for a 
VA examination to determine whether the veteran has any 
current heart conditions that are related to his active duty 
service.  Colvin, supra.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination(s).  The claims file should 
be provided to the examiner(s) for 
review, and the examiner(s) should note 
that it has been reviewed.

After reviewing the file, the appropriate 
examiner(s) should render an opinion as 
to whether the veteran has a current 
diagnosis of PTSD, a back disability, or 
a heart condition.  If so, opinions 
should be provided as to whether it is at 
least as likely as not that the veteran's 
PTSD, back disability, or heart condition 
was incurred in or aggravated by his 
active duty. 

It would be helpful if the physician(s) 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner(s) should provide a 
complete rationale for any opinion 
provided.

2.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the June 2006 
statement of the case (SOC).  In the 
event that the claims are not resolved 
to the satisfaction of the veteran, he 
should be provided a supplemental 
statement of the case (SSOC), which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should 
be returned to the Board for further 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


